TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 7, 2019



                                     NO. 03-17-00558-CR


                                  Dwaine Colbert, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal. However, there was error in the judgments that require correction.

Therefore, the Court modifies the trial court’s judgments of conviction to reflect that appellant’s

plea to the “1st Enhancement Paragraph” was “TRUE” and to reflect that the finding on the

“1st Enhancement Paragraph” was “TRUE.”. The judgments of conviction, as modified, are

affirmed.   Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.